Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/28/20 and 07/08/20  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. US 2015/0103073 in view  Aflaki et al. WO 2019/12919.
As to claim 1, Tian teaches method of a geometry merge mode for point cloud coding (PCC), the method being performed by at least one processor, and the method comprising: obtaining a candidate node of an octree partition of a point cloud, for a current node of the octree partition, the current node being currently-coded, and the candidate node being previously-coded; [¶ 0021 ¶ 0029; ¶ 0052; ¶ 0057-0059; ¶ 0069-0071] obtaining an occupancy code of the obtained candidate node; [fig. 9; ¶ 0023; ¶ 0034] comprising the obtained occupancy code of the candidate node; [¶ 0054-0056] obtaining an occupancy code of the current node, based on the constructed candidate list; [ ¶ 0054-0057] and performing the PCC, based on the obtained occupancy code of the current node. [¶ 0054-0057]
Tian does not teach constructing a candidate list to obtain an occupancy code of the obtained candidate node.
Aflaki teaches a method of geometry merge mode for point coding; [abstract; figs. 3; ¶ 0004; ¶ 0011; ¶ 0051-0052] constructing a candidate list to obtain an occupancy code of the obtained candidate node. [¶ 0127; ¶ 0132; ¶ 0157-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Aflaki with the teachings of Tian for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 2, Tian (modified by Aflaki) teaches the limitations of claim 1. Tian teaches wherein the candidate node is spatially adjacent to the current node and is in a same depth of the octree partition as the current node. [¶ 0030-0039]
As to claim 3, Tian (modified by Aflaki) teaches the limitations of claim 1. Tian teaches wherein the candidate node is predetermined, is spatially non-adjacent to the current node and is in a same depth of the octree partition as the current node. [¶ 0024; ¶ 0030-0039]
As to claim 4, Tian (modified by Aflaki) teaches the limitations of claim 1. Tian teaches wherein the candidate node is a parent node or a grandparent node of the current node. [¶ 0024]
As to claim 5, Tian (modified by Aflaki) teaches the limitations of claim 1. Tian teaches wherein the candidate node is in a previously-coded frame before a currently-coded frame comprising the current node. [¶ 0029; ¶ 0052-0059; ¶ 0069-0071]
As to claim 6, Tian (modified by Aflaki) teaches the limitations of claim 1. Tian (modified by Aflaki) wherein the candidate node is obtained from a predetermined table. However, Tian teaches the octree partition information is stored and retrieved.  [figs. 11-13; ¶ 0059-0071] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of storing data within a table with the teachings of (Tian modified by Aflaki) for the benefit of combining elements of a known method to yield a predictable result of improved accessibility efficiency. 
As to claim 7, Tian (modified by Aflaki) teaches the limitations of claim 1. Aflaki teaches further comprising determining whether a flag indicates that the geometry merge mode is enabled, wherein the candidate node is obtained based on the flag being determined to indicate that the geometry merge mode is enabled. [¶ 0132; ¶ 0157-0158]
As to claim 8, Tian (modified by Aflaki) teaches the limitations of claim 7. Aflaki teaches wherein the candidate list is constructed to have a predetermined maximum size, and the geometry merge mode is enabled for one or more predetermined depths of the octree partition. [¶ 0132; ¶ 0157-0158]
As to claim 9, Tian (modified by Aflaki) teaches the limitations of claim 1. Aflaki teaches further comprising: determining whether a flag indicates a difference between the obtained occupancy code of the current node and a final occupancy code of the current node is enabled; [¶ 0132; ¶ 0157-0158] and based on the flag being determined to indicate that the difference is enabled, modifying the obtained occupancy code of the current node, wherein the PCC is performed based on the modified occupancy code of the current node. [¶ 0132; ¶ 0157-0158]
As to claim 10, Tian teaches an apparatus for a geometry merge mode for point cloud coding (PCC), the apparatus comprising: at least one memory configured to store program code; [¶ 0061-0063] and at least one processor configured to read the program code and operate as instructed by the program code, [¶ 0061-0063] the program code comprising: first obtaining code configured to cause the at least one processor to obtain a candidate node of an octree partition of a point cloud, for a current node of the octree partition, the current node being currently-coded, and the candidate node being previously-coded; [¶ 0021 ¶ 0029; ¶ 0052; ¶ 0057-0059; ¶ 0069-0071] second obtaining code configured to cause the at least one processor to obtain an occupancy code of the obtained candidate node; [fig. 9; ¶ 0023; ¶ 0034] constructing code configured to cause the at least one processor  obtained occupancy code of the candidate node; [¶ 0054-0056] third obtaining code configured to cause the at least one processor to obtain an occupancy code of the current node, based on the constructed candidate list; [¶ 0054-0057]and performing code configured to cause the at least one processor to perform the PCC, based on the obtained occupancy code of the current node. [¶ 0054-0057]
Tian does not teach constructing a candidate list to obtain an occupancy code of the obtained candidate node.
Aflaki teaches a method of geometry merge mode for point coding; [abstract; figs. 3; ¶ 0004; ¶ 0011; ¶ 0051-0052] constructing a candidate list to obtain an occupancy code of the obtained candidate node. [¶ 0127; ¶ 0132; ¶ 0157-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Aflaki with the teachings of Tian for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 11, Tian (modified by Aflaki) teaches the limitations of claim 10. Tian teaches wherein the candidate node is spatially adjacent to the current node and is in a same depth of the octree partition as the current node. [¶ 0030-0039]
As to claim 12, Tian (modified by Aflaki) teaches the limitations of claim 10. Tian teaches wherein the candidate node is predetermined, is spatially non-adjacent to the current node and is in a same depth of the octree partition as the current node. [¶ 0024; ¶ 0030-0039]
As to claim 13, Tian (modified by Aflaki) teaches the limitations of claim 10. Tian teaches wherein the candidate node is a parent node or a grandparent node of the current node. [¶ 0024]
As to claim 14, Tian (modified by Aflaki) teaches the limitations of claim 10. Tian teaches wherein the candidate node is in a previously-coded frame before a currently-coded frame comprising the current node. [¶ 0029; ¶ 0052-0059; ¶ 0069-0071]
As to claim 15, Tian (modified by Aflaki) teaches the limitations of claim 10. Tian (modified by Aflaki) wherein the candidate node is obtained from a predetermined table. However, Tian teaches the octree information is stored and retrieved.  [figs. 11-13; ¶ 0059-0071] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of storing data within a table with the teachings of (Tian modified by Aflaki) for the benefit of combining elements of a known method to yield a predictable result of improved accessibility efficiency. 
As to claim 16, Tian (modified by Aflaki) teaches the limitations of claim 10. Aflaki teaches further comprising determining code configured to cause the at least one processor to determine whether a flag indicates that the geometry merge mode is enabled, wherein the candidate node is obtained based on the flag being determined to indicate that the geometry merge mode is enabled. [¶ 0132; ¶ 0157-0158]
As to claim 17, Tian (modified by Aflaki) teaches the limitations of claim 16. Aflaki teaches wherein the candidate list is constructed to have a predetermined maximum size, and the geometry merge mode is enabled for one or more predetermined depths of the octree partition. [¶ 0132; ¶ 0157-0158]
As to claim 18, Tian (modified by Aflaki) teaches the limitations of claim 10. Aflaki teaches further comprising: determining code configured to cause the at least one processor to determine whether a flag indicates a difference between the obtained occupancy code of the current node and a final occupancy code of the current node is enabled; [¶ 0132; ¶ 0157-0158] and modifying code configured to cause the at least one processor to, based on the flag being determined to indicate that the difference is enabled, modify the obtained occupancy code of the current node, wherein the PCC is performed based on the modified occupancy code of the current node. [¶ 0132; ¶ 0157-0158]
As to claim 19, Tian teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of an apparatus for a geometry merge mode for point cloud coding (PCC), cause the at least one processor to: obtain a candidate node of an octree partition of a point cloud, for a current node of the octree partition, the current node being currently-coded, and the candidate node being previously-coded; [¶ 0021 ¶ 0029; ¶ 0052; ¶ 0057-0059; ¶ 0069-0071]  obtain an occupancy code of the obtained candidate node; [fig. 9; ¶ 0023; ¶ 0034] the obtained occupancy code of the candidate node; [¶ 0054-0056] obtain an occupancy code of the current node, based on the constructed candidate list; [¶ 0054-0057]and perform the PCC, based on the obtained occupancy code of the current node. [¶ 0054-0057]
Tian does not teach constructing a candidate list obtain an occupancy code of the obtained candidate node.
Aflaki teaches a method of geometry merge mode for point coding; [abstract; figs. 3; ¶ 0004; ¶ 0011; ¶ 0051-0052] constructing a candidate list obtain an occupancy code of the obtained candidate node. [¶ 0127; ¶ 0132; ¶ 0157-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Aflaki with the teachings of Tian for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 20, Tian (modified by Aflaki) teaches the limitations of claim 19. Aflaki teaches wherein the instructions further cause the at least one processor to determine whether a flag indicates that the geometry merge mode is enabled, and the candidate node is obtained based on the flag being determined to indicate that the geometry merge mode is enabled. [¶ 0132; ¶ 0157-0158]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483